         Case 3:15-cv-01857-SI       Document 372      Filed 06/23/20   Page 1 of 3




Rafey S. Balabanian, ILB #6285687*
rbalabanian@edelson.com
Eve-Lynn J. Rapp, ILB #6300632*
erapp@edelson.com
Lily E. Hough, Cal. Bar #315277*
lhough@edelson.com
EDELSON PC
123 Townsend Street, Suite 100
San Francisco, California 94107
Tel: 415.212.9300
Fax: 415.373.9435

* Admitted pro hac vice

(additional counsel listed on signature page)




                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

 LORI WAKEFIELD, individually and on            No. 3:15-cv-01857-SI
 behalf of a class of all others similarly
 situated,                                      PLAINTIFF’S UPDATED STATUS
                                                REPORT REGARDING LIFTING
              Plaintiff,                        STAY
        v.

 VISALUS, INC., a Nevada corporation,

               Defendant.




PLAINTIFF’S STATUS REPORT
REGARDING LIFTING STAY                          1
         Case 3:15-cv-01857-SI         Document 372        Filed 06/23/20     Page 2 of 3




       Plaintiff Lori Wakefield (“Plaintiff”) is filing this report to update the Court that the

parties were unable to reach a resolution through mediation and that the stay entered by the Court

should be lifted.

       1.      After delays caused by the onset of the Covid-19 pandemic, the parties

participated in a mediation on May 21, 2020, with the Hon. James F. Holderman (ret.) of JAMS

via ZOOM videoconference. (See Dkt. 368, ¶ 5.)

       2.      Although the parties did not reach a settlement during the mediation, the parties

agreed to have a second mediation with Judge Holderman. (See Dkt. 370.)

       3.      Based on that understanding, Plaintiff requested a further extension of time until

August 3, which the Court granted. (Dkt. 371.)

       4.      Given recent developments, Plaintiff does not believe that a second mediation will

result in a resolution that would have been acceptable to the Class or the Court.

       WHEREFORE, Plaintiff respectfully requests that the Court lift the stay, deny

Defendant’s post-trial motion challenging the constitutionality of the statutory damages (Dkt.

358), and proceed to enter judgment in favor of Plaintiff and the Class.


                                              Respectfully submitted,

                                              LORI WAKEFIELD, individually and on behalf
                                              of a class of all others similarly situated,


Dated: June 23, 2020                          /s/ Lily E. Hough
                                              One of Plaintiff’s Attorneys

                                              Rafey S. Balabanian, ILB #6285687*
                                              rbalabanian@edelson.com
                                              Eve-Lynn J. Rapp, ILB #6300632*
                                              erapp@edelson.com
                                              Lily E. Hough, Cal. Bar #315277*
                                              EDELSON PC
                                              123 Townsend Street, Suite 100
                                              San Francisco, California 94107
                                              Tel: 415.212.9300

PLAINTIFF’S STATUS REPORT
REGARDING LIFTING STAY                            2
         Case 3:15-cv-01857-SI        Document 372        Filed 06/23/20     Page 3 of 3




                                             Fax: 415.373.9435

                                             Simon Franzini, Cal. Bar #287631*
                                             simon@dovel.com
                                             Gregory S. Dovel, Cal. Bar #135387*
                                             greg@dovel.com
                                             Jonas Jacobson, Cal. Bar #269912*
                                             jonas@dovel.com
                                             DOVEL & LUNER, LLP
                                             201 Santa Monica Blvd., Suite 600
                                             Santa Monica, California 90401
                                             Tel: (310) 656-7066
                                             Fax: (310) 656-7069

                                             Scott F. Kocher, OSB #015088
                                             Stephen J. Voorhees, OSB #150595
                                             FORUM LAW GROUP
                                             811 S.W. Naito Parkway, Suite 420
                                             Portland, Oregon 97204
                                             Tel: 503.445.2120
                                             Fax: 503.445.2120

                                             Attorneys for Plaintiff and the Class




                                CERTIFICATE OF SERVICE

       I, Lily E. Hough an attorney, certify that on June 23, 2020, I served the foregoing by
causing true and accurate copies of such paper to be transmitted to all counsel of record via the
Court’s CM/ECF electronic filing system.




                                                     /s/ Lily E. Hough




PLAINTIFF’S STATUS REPORT
REGARDING LIFTING STAY                           3
